DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Status of the Claims
	The amendment filed on 08/29/2022 has been entered. Claim 1 has been amended and claim 10 has been canceled. Thus, Claims 1-5, 7-9 and 11-15 are currently pending and are under examination.


Withdrawn Rejections
	Claim 1 has been amended by canceling the examined specie “anatase crystal structure titania”. The prior art of record fails to teach or suggest the remaining specie “monoclinic system zirconia” and thus the 103 rejection set forth in the final Office Action 06/08/2022 has been withdrawn. 
Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11 and 13-14 are newly rejected under 35 U.S.C. 103 as being unpatentable over patent application publication number US2015/0183699A1 (US’699, cited in Office Action 02/25/2022) in view of patent number JP2000191602A (JP’602; cited in IDS 05/13/2021 and machine translation cited in Office Action 06/08/2022) and Bazhenov (Bazhehov, A. S. et al. "Understanding Structure and Stability of Monoclinic Zirconia Surfaces from First-Principles Calculations" Top Catal (2017) 60:382-391; Published Sep. 15, 2016; cited in Advisory Action 08/15/2022).
	Regarding claim 1, US’699 teaches a method for the preparation of 1,4-cyclohexanedimethanol (CHDM) by first conducting a hydrogenation reaction of terephthalic acid in the presence of a first hydrogenation catalyst to prepare 1,4-cyclohexanecarboxylic acid (CHDA) followed by conducting a hydrogenation reaction of the CHDA in the presence of a second hydrogenation catalyst to prepare CHDM ([0061]).
	Regarding claim 2, US’699 teaches that nine grams of terephthalic acid has been used in Examples 4-5 and 20 grams of the catalyst has been used in Example 4 and 10 grams of the catalyst has been used in Example 5. Hence the weight ratio of the catalyst to the terephthalic acid in Example 4 is about 2.2:1 and in Example 5 is about 1.1:1.
	Regarding claim 3, US’699 teaches that the first catalyst include Group VIII metal, such as ruthenium, rhodium, iridium and palladium ([0031]-[0032], Examples 1-17). 
	Regarding claim 4, US’699 teaches that the first reaction is conducted at a pressure of 1,000 to 1,500 psig (about 68.9 to about 103.4 bara) and at a temperature of 80 to 190° C ([0061]).
	Regarding claim 5, US’669 teaches that the first hydrogenation product comprises CHDA with cis to trans ratio of from 3.0:1 to 5.2 ([0040]) 
	Regarding claim 11, US’699 teaches that in the second hydrogenation process, 0.25 grams of the catalyst and 2.0 grams of CHDA have been used ([0070] and thus the weight ration of the catalyst to CHDA is 0.125:1.
	Regarding claim 13, US’699 teaches that the second hydrogenation reaction is conducted at a pressure of 500 to about 5,000 psig (about 34.5 to about 344.7 bar) and the temperature of from about 100° C. to about 250° C ([0051]).

	Regarding Claim 1, US’699 fails to teach conducting an isomerization reaction in the presence of an isomerization catalyst to isomerize at least a part of the cis isomers of CHDA into trans isomers, wherein the isomerization catalyst comprises monoclinic system zirconia and wherein the reaction product of the step 2 comprises cis isomers and trans isomers of CHDA at a mole ratio of 4:6 to 2:8. However, the deficiencies are cured by JP’602 and Bazhenov.
JP’602 teaches isomerization of cis/trans-dimethylcyclohexanedicarboxylate (cis/trans-DMCD) to trans-DMCD in the presence of a catalyst among which zirconia is listed ([0009]).
It is noted that cis/trans-DMCD of JP’602 is the dimethyl ester of CHDA of US’699, the carboxyl groups outside of the cyclohexyl ring, however the isomerization in JP’602 takes place at the cyclohexyl group without affecting the dimethyl ester. Thus subjecting CHDA of US’699 to the isomerization process of JP’602, a skilled artisan has a reasonable expectation of success in isomerizing the cis isomer of CHDA of US’699 to the trans isomer of CHDA. 
	Regarding claims 1 and 14, since US’669 teaches that the cis/trans ratio formed in CHDA is about 3.0 to about 5.2 ([0040]), isomerizing this mixture using the process of JP’602, a skilled artisan has a reasonable expectation in obtaining a cis/trans ratio that ranges from below 3.0 to below 5.2. Furthermore, conducting a second hydrogenation of the aforementioned mixture obtained by isomerization, a skilled artisan would also have a reasonable expectation of success in obtaining CHDM comprising a cis/trans ratio that ranges from below 3.0 to below 5.2. 
Regarding claim 7, JP’602 teaches that the amount of the catalyst used is recommended to be 0.05 to 10% by weight (0.05:99.95 to 10:90) based on the raw material ([0023]).
Regarding claim 8, JP’602 teaches that the reaction can be carried out at normal pressure or in a pressurized system ([0020]).
	Regarding Claim 9, JP’602 exemplifies the use of different catalysts and they show either 100% or very close to 100% conversion of the cis isomer to trans isomer. For example titania in example 6, prior to the isomerization, the cis-trans isomer comprises 64.9% of the trans and 33.8% of the cis isomer, and after isomerization, the composition comprises 98.7% of the trans isomer. Based on the final composition of the trans isomer, 33.8% of the cis isomer is converted to the trans isomer (98.7finaltrans-64.9originaltrans = 33.8%). Hence, the entire cis isomer (thus 100%) has been converted to the trans isomer. JP’602 does not exemplify the use of zirconia, however, since in the non-exemplified embodiment zirconia is listed in addition to the exemplified catalysts as having the same effect in the isomerization process, a skilled artisan has a reasonable expectation of success that zirconia would also show either 100% or close to 100% conversion of cis to trans isomer.  Accordingly, subjecting CHDA of US’699 to the isomerization process of JP’602, a skilled artisan has a reasonable expectation of success in converting 100% or close to 100% of the cis CHDA of US’699 to the trans CHDA.

    PNG
    media_image1.png
    717
    354
    media_image1.png
    Greyscale

	Regarding claim 1, even though JP’602 teaches the use of zirconia as a catalyst in the isomerization process, the reference fails to teach or suggest that the isomerization catalyst comprises specifically monoclinic system zirconia. The deficiency is cured by Bazhenov. The reference teaches that monoclinic system zirconia is more widely used for catalytic purposes due to its stability under the pre-treatment and/or reaction conditions. Thus, a skilled artisan would have been motivated to use monoclinic system zirconia as the catalyst in the isomerization process of JP’602.
	
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for preparation of 1 ,4-cyclohexanedimethanol, comprising steps of: 5conducting a hydrogenation reaction of terephthalic acid in the presence of a first hydrogenation catalyst to prepare 1,4-cyclohexanedicarboxylic acid (CHDA) comprising cis isomers and trans isomers; conducting an isomerization reaction of the reaction product of 10the step 1 in the presence of an isomerization catalyst to isomerizes at least a part of the cis isomers of CHDA into trans isomers, wherein the isomerization catalyst comprises monoclinic system zirconia; and conducting a hydrogenation reaction of the reaction product of the step 2 in the presence of a second hydrogenation catalyst to prepare 1, 4-cyclohexanedimethanol (CHDM) comprising cis isomers 15and trans isomers in view of the teachings of US’699, JP’602 and Bazhenov.

Claims 12 and 15 are newly rejected under 35 U.S.C. 103 as being unpatentable over publication number US2015/0183699A1 (US’699, cited in Office Action 02/25/2022) in view of patent number JP2000191602A (JP’602; cited in IDS 05/13/2021 and machine translation cited in Office Action 06/08/2022) and Bazhenov (Bazhehov, A. S. et al. "Understanding Structure and Stability of Monoclinic Zirconia Surfaces from First-Principles Calculations" Top Catal (2017) 60:382-391; Published Sep. 15, 2016; cited in Advisory Action 08/15/2022) as applied to Claims 1-5, 7-9, 11 and 13-14 above, and further in view of Patent number JP2015054828A (JP’828; original and machine translation cited in Office Action 02/25/2022).
The teachings of US’699, JP’602 and Bazhenov have been set forth above.	
Regarding Claims 12 and 15, US’699 teaches that the first catalyst include Group VIII metal, such as ruthenium, rhodium, iridium and palladium ([0031]-[0032], Examples 1-17) and that the second hydrogenation catalyst comprises ruthenium, rhodium, iron, osmium or palladium compound ([0043]) but fails to teach or suggest that the second hydrogenation catalyst as instantly claimed. However, the deficiencies are cured by JP’828.
JP’828 teaches hydrogenation of CHDA to CHDM in the presence of a catalyst containing ruthenium and tin ([0001]).
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies. Hence a simple substitution of the catalyst of US’699 with that of JP’828 (ruthenium and tin) would yield nothing more than the predictable CHDM product.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for preparation of 1 ,4-cyclohexanedimethanol, comprising steps of: 5conducting a hydrogenation reaction of terephthalic acid in the presence of a first hydrogenation catalyst to prepare 1,4-cyclohexanedicarboxylic acid (CHDA) comprising cis isomers and trans isomers; conducting an isomerization reaction of the reaction product of 10the step 1 in the presence of an isomerization catalyst to isomerizes at least a part of the cis isomers of CHDA into trans isomers, wherein the isomerization catalyst comprises monoclinic system zirconia; and conducting a hydrogenation reaction of the reaction product of the step 2 in the presence of a second hydrogenation catalyst to prepare 1,4-cyclohexanedimethanol (CHDM) comprising cis isomers 15and trans isomers, wherein the second hydrogenation catalyst comprises one or more metals selected from the group consisting of 10palladium (Pd), rhodium (Rh), ruthenium (Ru), and platinum (Pt), and one or more metals selected from the group consisting of tin (Sn), iron (Fe), rhenium (Re), and gallium(Ga) in view of the teachings of US’699, JP’602, Bazhenov and JP’828.

Response to Arguments
	Applicant indicates that a comparative example has been conducted where isomerization was performed on DMCD under the same conditions as in the second step of Example 1 of the specification and that DMCD was not isomerized.
	The additional experiment has not been presented in the form of an affidavit or declaration under 37 CFR 1.132 and thus has not been considered.
	NOTE in the event Applicant presents the additional experiment in the form of a declaration under 37 CFR 1.1312: 
1. The experimental results provided on page 4 of the Remarks 08/29/2022 is not legible and Applicant is advised to provide a copy that is in a clear and legible format.
2. Since the additional data reflects Example 1 of the specification, it is assumed that DMCD starting material comprises cis:trans isomers at a ratio of 3:7, in other words, 30% cis and 70% trans. JP’602 teaches in [0024] that isomerization does not take place for starting composition comprising this amount of cis and trans and thus the additional experiment, which indicates that isomerization does not take place, works as intended.

	Applicant further argues that Bazhenov only discloses monoclinic zirconia as a catalyst but not as an isomerization catalyst of CHDA. Applicant also argues that JP’602 discloses just a very concept of basic metal oxides and that there is no disclosure or suggestion that zirconia must have a specific crystal structure.
	These are arguments are not found persuasive. JP’602 suggests that zirconia in general is used in the isomerization process DMCD and since monoclinic zirconia is taught by Bazhenov as being the preferred catalyst due to its high thermal stability, and since JP’602 conducts isomerization process at high temperature (200 to 320ºC), a skilled artisan would have been motivated to select a catalyst that can withstand this high temperature, in this instance, the monoclinic zirconia of Bazhenov.

	Applicant argues that since 1,4-cylohexane dicarboxylic acid dimethyl has a functional group “OMe”, the dipole moment of the entire molecule increases and thus the cis trans isomerization of the 1,4-cylohexane dicarboxylic acid dimethyl is much easier than CHDA. Applicant asserts that CHDA has a smaller dipole moment due to “OH” and that isomerization from cis to trans is not easy and a skilled artisan would not have an expectation for the isomerization catalyst of 1,4-cylohexane dicarboxylic acid dimethyl to have the same effect on CHDA isomerization.
	The Examiner disagrees. The argument about the difference in the dipole moment between DMCD and CHDA and the impact of the difference on the isomerization process cannot take place of evidence, but must be supported by an appropriate affidavit or declaration (see MPEP § 2145). Even if the examiner agrees with Applicant’s argument, obviousness does not require absolute predictability but at least some degree of predictability is required (see MPEP § 2143.02). In this instance, Applicant’s argument that isomerization of CHDA is not easy compared to that of DMCD does not mean that isomerization of CHDA cannot take place but that some degree of isomerization can take place, if not the same as that of DMCD, and thus is rendered obvious. Hence, in view of the isomerization of DMCD and its structural similarity to CHDA, a skilled artisan has a reasonable expectation of success in isomerizing CHDA using the isomerization process of DMCD. 

Conclusion
	Claims 1-5, 7-9 and 11-15 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759